Case 1:20-cv-01803-WJM-KLM Document 39 Filed 07/10/20 USDC Colorado Page 1 of 8




                           IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLORADO
                                   Judge William J. Martínez

  Civil Action No. 20-cv-1803-WJM-KLM

  TRUSTILE DOORS, LLC,

         Plaintiff,

  v.

  ARCHITECTURAL CONCEPTS, LLC,
  JOZETTE SANCHEZ, and
  SCOTT COLBY,

         Defendants.


       ORDER DENYING PLAINTIFF’S MOTION FOR PRELIMINARY INJUNCTION


         Plaintiff TruStile Doors, LLC, accuses Defendants of various causes of action

  arising from alleged theft of trade secrets. (See ECF No. 1.) Currently before the Court

  is Plaintiff’s Renewed Motion for Temporary Restraining Order and Preliminary

  Injunction (“TRO/PI Motion”). (ECF No. 14.)1 The Court previously denied the TRO

  portion of this motion, and directed a response as to the preliminary injunction portion.

  (ECF No. 19; see also ECF No 31.) The Court further stated that, upon receiving a

  response, it would “determine whether a reply brief and/or an evidentiary hearing is

  necessary.” (ECF No. 19.)

         The Court has now received a response from Defendant Architectural Concepts,

  LLC, and its owner, Defendant Scott Colby (ECF No. 25), and a separate response from

  Defendant Jozette Sanchez (ECF No. 36), who recently left Plaintiff’s employ to join

         1
             The Court struck Plaintiff’s original motion as overlong. (See ECF Nos. 6, 11.)
Case 1:20-cv-01803-WJM-KLM Document 39 Filed 07/10/20 USDC Colorado Page 2 of 8




  Architectural Concepts. Having reviewed the parties’ filings, the Court finds that neither

  a reply brief from Plaintiff nor an evidentiary hearing is necessary. For the reasons that

  follow, the Court denies the preliminary injunction portion of the TRO/PI Motion, and

  therefore denies the motion in its entirety.

                                        I. BACKGROUND

         The parties dispute most of the relevant facts. The Court need not resolve those

  disputes for purposes of the analysis below. The following allegations, taken from

  Plaintiff’s perspective, are enough to frame the issues.

         Plaintiff describes itself as “a leading manufacturer of high quality, made-to-order,

  architectural doors, servicing the high-end residential and commercial construction

  markets.” (¶ 12.) 2 Plaintiff “maintains certain confidential, proprietary, and trade secret

  information” in an “internal web-based folder.” (¶ 14.) This folder contains, for example,

  “AutoCAD files for every combination of every door manufactured by [Plaintiff],”

  documents showing “manufacturing performance trends and revenue,” and documents

  showing “pay scale and promotion” information. (¶ 15.) Employee access to this folder

  is on a need-to-know basis. (¶¶ 17–20.) Plaintiff does, however, distribute “portions of

  its AutoCAD drawings to its vendors to the extent necessary to understand the

  construction of the product.” (¶ 21.) Plaintiff does not allege that these vendors must

  sign a non-disclosure agreement or otherwise commit not to disclose what they have

  received.

         In June 2020, “a potential customer provided [Plaintiff] with a specification

  package that [Defendant Architectural Concepts] had written for a project.” (¶ 73.)

         2
         All “¶” citations, without more, are to Plaintiff’s Verified Complaint and Jury Demand
  (ECF No. 1).



                                                 2
Case 1:20-cv-01803-WJM-KLM Document 39 Filed 07/10/20 USDC Colorado Page 3 of 8




  Within that specification package was one of Plaintiff’s AutoCAD drawings, but without

  attribution to Plaintiff. (¶¶ 75, 77.) Plaintiff does not say if this was one of its complete

  AutoCAD drawings to which only certain of its employees have access, or if it was an

  AutoCAD drawing that had been disseminated to a third party.

         In any event, Plaintiff began investigating, and apparently suspected that this had

  something to do with Defendant Sanchez. (¶ 79.) Sanchez had worked for Plaintiff

  since May 2000, eventually progressing to a “senior management position.” (¶¶ 23, 37.)

  On January 15, 2020, she notified Plaintiff that she would be resigning and going to

  work for Architectural Concepts. (¶¶ 51, 70.) Architectural Concepts advertises itself as

  follows:

                Architectural Concepts is a single source distributor
                manufacturer and installer of architectural barn doors, doors,
                frames, hardware, shower enclosures, Architectural Metals
                (storefront & curtain wall) and glass products. The majority
                of our business is in the Hospitality industry and commercial
                market segments. We help write specifications and develop
                project budgets for owners, architects and designers across
                the U.S. as well as internationally.

  (¶ 42.) Architectural Concepts “has historically been a customer of [Plaintiff] and has

  purchased [Plaintiff’s] products for use in some of the projects that it secures.” (¶ 43.)

  Plaintiff had learned in mid-2019, however, that Architectural Concepts had purchased

  equipment to manufacture doors. (¶ 44.)

         Suspecting that Architectural Concepts was getting into the door-manufacturing

  business with the help of Sanchez, Plaintiff investigated Sanchez’s e-mail usage in

  January and February 2020, when she remained employed by Plaintiff during an

  agreed-upon “wind down” period as she trained her replacement. (¶ 52.) Plaintiff

  discovered at least ten instances in which Sanchez e-mailed Plaintiff’s proprietary



                                                3
Case 1:20-cv-01803-WJM-KLM Document 39 Filed 07/10/20 USDC Colorado Page 4 of 8




  information from her work e-mail address to her personal e-mail address. (¶¶ 54–63.)

  Two of these e-mails included AutoCAD files. (¶¶ 57–58.) Plaintiff does not say

  whether either of those files was the same AutoCAD file that made the round trip back

  to Plaintiff in June 2020.

            Plaintiff believes that Architectural Concepts, via Sanchez, has stolen Plaintiff’s

  trade secrets and plans to use them to compete against Plaintiff to supply doors to

  customers. (See, e.g., ¶¶ 45, 65–67.) Plaintiff therefore asserts the following causes of

  action:

            1.     breach of contract, against Sanchez (¶¶ 116–24);

            2.     tortious interference with contract, against Architectural Concepts and

                   Colby (¶¶ 125–30);

            3.     civil theft, against Architectural Concepts and Sanchez (¶¶ 131–38);

            4.     unjust enrichment, against Architectural Concepts and Sanchez (¶¶ 139–

                   47);

            5.     misappropriation of trade secrets under Colorado law, against

                   Architectural Concepts and Sanchez (¶¶ 148–57);

            6.     breach of the duty of loyalty, against Sanchez (¶¶ 158–64);

            7.     Lanham Act unfair competition, against Architectural Concepts (¶¶ 165–

                   72);

            8.     Lanham Act trade dress infringement, against Architectural Concepts

                   (¶¶ 173–80);

            9.     misappropriation of trade secrets under federal law, against Architectural

                   Concepts and Sanchez (¶¶ 181–92); and




                                                  4
Case 1:20-cv-01803-WJM-KLM Document 39 Filed 07/10/20 USDC Colorado Page 5 of 8




         10.    conversion, against Sanchez (¶¶ 193–200).

         Plaintiff currently seeks a preliminary injunction requesting, among many other

  things, that Defendants be prohibited from using or disclosing Plaintiff’s trade secrets;

  that Architectural Concepts cease manufacturing any type of door that mimics one of

  Plaintiff’s doors in any way; and that “[f]ederal law enforcement . . . take immediate

  possession” of “any computers, computer hard drives, or memory devices in

  [Defendants’] possession that reasonably could contain [Plaintiff’s] confidential trade

  secret information.” (ECF No. 14-1 at 29–31.)

                                    II. LEGAL STANDARDS

  A.     General Preliminary Injunction Standard

         A preliminary injunction is an extraordinary remedy; accordingly, the right to relief

  must be clear and unequivocal. See, e.g., Flood v. ClearOne Commc’ns, Inc., 618 F.3d

  1110, 1117 (10th Cir. 2010). “A plaintiff seeking a preliminary injunction must establish

  [1] that he is likely to succeed on the merits, [2] that he is likely to suffer irreparable

  harm in the absence of preliminary relief, [3] that the balance of equities tips in his favor,

  and [4] that an injunction is in the public interest.” Winter v. NRDC, 555 U.S. 7, 20

  (2008).

         The Tenth Circuit previously endorsed an alternate standard that relaxed the

  likelihood of success requirement when the other three factors tipped strongly in the

  movant’s favor. See, e.g., Oklahoma ex rel. Okla. Tax Comm’n v. Int’l Registration

  Plan, Inc., 455 F.3d 1107, 1113 (10th Cir. 2006). The Tenth Circuit abrogated this

  standard in 2016, announcing that “any modified test which relaxes one of the prongs

  for preliminary relief and thus deviates from the standard test is impermissible.” Diné

  Citizens Against Ruining Our Environment v. Jewell, 839 F.3d 1276, 1282 (10th Cir.


                                                 5
Case 1:20-cv-01803-WJM-KLM Document 39 Filed 07/10/20 USDC Colorado Page 6 of 8




  2016).

  B.       Whether a Heightened Standard Applies

           Although the Tenth Circuit has abrogated its relaxed standards, the Tenth Circuit

  continues to endorse a heightened standard for “[d]isfavored preliminary injunctions,”

  which do not

                 merely preserve the parties’ relative positions pending trial.
                 Instead, a disfavored injunction may exhibit any of three
                 characteristics: (1) it mandates action (rather than prohibiting
                 it), (2) it changes the status quo, or (3) it grants all the relief
                 that the moving party could expect from a trial win. To get a
                 disfavored injunction, the moving party faces a heavier
                 burden on the likelihood-of-success-on-the-merits and the
                 balance-of-harms factors: She must make a strong showing
                 that these tilt in her favor.

  Free the Nipple-Fort Collins v. City of Fort Collins, 916 F.3d 792, 797 (10th Cir. 2019)

  (citations and internal quotation marks omitted).

           Given that the Court’s analysis below turns on the irreparable harm element, the

  Court need not decide whether Plaintiff requests a disfavored preliminary injunction.

                                          III. ANALYSIS

           Among the preliminary injunction elements, “a showing of probable irreparable

  harm is the single most important prerequisite.” Dominion Video Satellite, Inc. v.

  Echostar Satellite Corp., 356 F.3d 1256, 1260 (10th Cir. 2004) (internal quotation marks

  omitted) (“Dominion Video II”). “A plaintiff suffers irreparable injury when the court

  would be unable to grant an effective monetary remedy after a full trial because such

  damages would be inadequate or difficult to ascertain.” Dominion Video Satellite, Inc. v.

  EchoStar Satellite Corp., 269 F.3d 1149, 1156 (10th Cir. 2001) (“Dominion Video I”).

  Irreparable harm “must be certain, great, actual and not theoretical.” Heideman v. S.

  Salt Lake City, 348 F.3d 1182, 1189 (10th Cir. 2003) (internal quotation marks omitted).


                                                 6
Case 1:20-cv-01803-WJM-KLM Document 39 Filed 07/10/20 USDC Colorado Page 7 of 8




         The TRO/PI Motion spends nineteen pages on likelihood of success (ECF No. 14

  at 3–22), but then devotes two paragraphs to irreparable harm (id. at 22–23). Plaintiff’s

  irreparable harm argument is that it will suffer a “loss of a competitive advantage in the

  manufacturing and sales of high quality, made-to-order architectural doors,” and that

  “monetary damages would be difficult to calculate in this case” because Plaintiff “cannot

  predict the number of clients, or share of the high quality, made-to-order architectural

  doors market, that it could lose as a result of Defendants’ conduct.” (Id. at 22–23.)

         Concerning “loss of competitive advantage,” Plaintiff apparently views this as a

  talismanic phrase that automatically supports irreparable harm, perhaps because it has

  been accepted in previous trade secret cases (all of which predate Diné Citizens,

  supra). (See id.) But “the Court may not presume irreparable harm simply because this

  case involves a noncompete covenant, trade secrets, or the like.” DigitalGlobe, Inc. v.

  Paladino, 269 F. Supp. 3d 1112, 1130 (D. Colo. 2017). Even before Diné Citizens, the

  Tenth Circuit rejected any automatic presumption of irreparable harm in cases similar to

  this one:

                Despite the general acknowledgment that irreparable harm
                often arises from the breach of [an exclusivity] agreement,
                courts do not automatically, nor as a matter of course, reach
                this conclusion. Rather, they examine whether the harms
                alleged by the party seeking the preliminary injunction are in
                fact irreparable, and sometimes conclude in the negative.

  Dominion Video II, 356 F.3d at 1263.

         As for difficulty of calculating monetary damages because Plaintiff “cannot

  predict” what business will go to Architectural Concepts instead of Plaintiff, the Court is

  not persuaded. Although Plaintiff has brought numerous legal theories against multiple

  defendants, the harm Plaintiff allegedly faces is essentially the same, namely, the



                                               7
Case 1:20-cv-01803-WJM-KLM Document 39 Filed 07/10/20 USDC Colorado Page 8 of 8




  possibility that Architectural Concepts will secure contracts that it would not have

  otherwise secured, at Plaintiff’s expense. If that happens, damages are calculable:

  Architectural Concepts should pay to Plaintiff what Plaintiff would have earned on those

  contracts. Plaintiff’s inability to predict whether it will happen is not a basis for

  irreparable harm.

         Thus, Plaintiff’s motion fails on its face to demonstrate a sufficient likelihood of

  irreparable harm, and the Court need not examine the remaining elements of the

  preliminary injunction test.

                                       IV. CONCLUSION

         For the reasons set forth above, the preliminary injunction portion of Plaintiff’s

  Renewed Motion for Temporary Restraining Order and Preliminary Injunction (ECF

  No. 14) is denied, and so the motion is DENIED in its entirety.


         Dated this 10th day of July, 2020.

                                                     BY THE COURT:



                                                     ______________________
                                                     William J. Martinez
                                                     United States District Judge




                                                 8
